                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 1 of 10




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT
                                  7                            NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                         ROBERT O. LINDOW,                             Case No. 20-cv-03271-NC
                                  10
                                                       Plaintiff,
                                  11                                                   ORDER GRANTING IFP
                                                v.                                     APPLICATION; SCREENING
Northern District of California




                                  12                                                   COMPLAINT UNDER 28 U.S.C. §
 United States District Court




                                         DARREN WALLACE, MONICA                        1915; GRANTING LEAVE TO
                                  13     PERKINS, REBECCA F. WEISMAN,                  AMEND
                                         STEVEN L. YARBROUGH,
                                  14     SHARANDA SHEPPARD, HON.
                                         PAUL BURDICK, and HON.
                                  15     DEBORAH A. RYAN,
                                  16                   Defendants.
                                  17          Pro se plaintiff Robert Lindow filed a complaint, bringing sixteen claims against
                                  18   Darren Wallace, Monica Perkins, Rebecca F. Weisman, Steven L. Yarbrough, Sharanda
                                  19   Sheppard, Hon. Paul Burdick, and Hon. Deborah A. Ryan arising out of state court probate
                                  20   issues. Compl. at 1–7. Robert Lindow also applied to proceed in forma pauperis. See
                                  21   Dkt. No. 2.
                                  22          The Court GRANTS Robert Lindow’s application for leave to proceed in forma
                                  23   pauperis. As a result of Robert Lindow’s proceeding in forma pauperis, the Court is
                                  24   required to screen his complaint under 28 U.S.C. § 1915(e). Finding that the complaint
                                  25   fails to state a basis for the Court’s jurisdiction and that some defendants are immune from
                                  26   suit, the Court GRANTS Robert Lindow LEAVE TO AMEND the complaint. If Robert
                                  27   Lindow does not by July 1, 2020 correct the deficiencies identified in this order, the Court
                                  28   will recommend dismissal of the case.
                                           Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 2 of 10




                                  1        I.   Background
                                  2         A. Factual Allegations
                                  3             The plaintiff alleges the following facts in the complaint. For the purposes of this
                                  4    order, the Court assumes these allegations are true. Bell Atl. Corp. v. Twombly, 550 U.S.
                                  5    544, 555 (2007).
                                  6             Carl Lindow acquired several rental properties throughout his career. Compl. ¶ 33.
                                  7    One of the properties he financed is a home in Aptos, California. Compl. ¶ 41. In
                                  8    December 2009, during the financing of the Aptos home, Carl Lindow stated that the
                                  9    Aptos home was financed for plaintiff Robert Lindow1 and his wife. Compl. ¶¶ 41–42.
                                  10   On December 12, 2011, Carl Lindow and Robert Lindow entered into a “land contract” for
                                  11   the Aptos home. Compl. ¶ 48.
                                                This case arises out of the state probate court’s conservatorship proceeding for Carl
Northern District of California




                                  12
 United States District Court




                                  13   Lindow and his estate. Probate Court Judge Pichon appointed defendant Monica Perkins,
                                  14   Carl Lindow’s step-daughter, and defendant Darren Wallace to be conservators for Carl
                                  15   Lindow and his estate, respectively. Compl. ¶¶ 88, 90. As the conservators of the Aptos
                                  16   house, Perkins and Wallace began an unlawful detainer suit against Robert Lindow.
                                  17   Compl. ¶ 4. Defendant Judge Paul Burdick was the judge for the suit. Compl. ¶ 95. Later,
                                  18   Robert Lindow filed another suit over the “land contract” dispute. Compl. ¶ 133. Judge
                                  19   Burdick was again assigned to the case and stayed Robert Lindow’s claim. Compl. ¶¶ 133,
                                  20   136.
                                          B. Claims and Parties
                                  21
                                                Plaintiff Robert Lindow brings sixteen claims against seven parties.
                                  22
                                                Claims one through four invoke 42 U.S.C. § 1983 and request that this Court
                                  23
                                       declare California state laws and procedural rules unconstitutional and unenforceable.
                                  24
                                            • Claim One alleges that the Santa Clara County Superior Court’s application of
                                  25          California Probate Code § 850 in Case 17 PR 180722 violates plaintiff’s
                                              constitutional rights under 42 U.S.C. § 1983. Compl. ¶¶ 211–214.
                                  26
                                  27
                                       1
                                        The Court will refer to the plaintiff as Robert Lindow to avoid confusion with Carl
                                  28   Lindow, who is discussed at length in the complaint.
                                                                                     2
                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 3 of 10




                                  1       • Claim Two alleges that the Santa Cruz Superior Court’s application of California
                                            Civil Procedure § 1161 in case 17 CV 01497 violates plaintiff’s constitutional rights
                                  2         under 42 U.S.C. § 1983. Compl. ¶¶ 234–237.
                                  3       • Claim Three alleges that the Santa Clara Superior Court’s application of California
                                            Rules of Court 8.137 in case 17 PR 180722 violates plaintiff’s constitutional rights
                                  4         under 42 U.S.C. § 1983. Compl. ¶ 270.
                                  5       • Claim Four alleges that the Santa Clara Superior Court’s application of California
                                            Code of Civil Procedure § 1084–1097 in case 17 PR 180722 violates plaintiff’s
                                  6         constitutional rights under 42 U.S.C. § 1983. Compl. ¶ 291.
                                  7           Claims five through nine request that the Court declare state laws and procedural
                                  8    rules unconstitutional and unenforceable under the California Constitution.
                                  9       • Claim Five alleges that the Santa Clara County Superior Court’s application of
                                            California Probate Code §850 in Case 17 PR 180722 violates the California
                                  10        Constitution. Compl. ¶¶ 295, 317.
                                  11      • Claim Six alleges that the Santa Cruz Superior Court’s application of California
                                            Civil Procedure § 1161 in case 17 CV 01497 violates the California Constitution.
Northern District of California




                                  12        Compl. ¶¶ 322, 333.
 United States District Court




                                  13      • Claim Seven alleges that the Santa Clara Superior Court’s application of California
                                            Rules of Court 8.137 in case 17 PR 180722 violates the California Constitution.
                                  14        Compl. ¶ 348.
                                  15      • Claim Eight alleges that the Santa Clara Superior Court’s application of California
                                            Code of Civil Procedure § 1084–1097 in case 17 PR 180722 violates the California
                                  16        Constitution. Compl. ¶ 373.
                                  17      • Claim Nine alleges that the Santa Clara Superior Court and the Court of Appeal’s
                                            application of Probate Code §1310 in case 17 PR 180722 and case H045566
                                  18        violates the United States Constitution and the California Constitution. Compl. ¶
                                            411 B.
                                  19
                                              “Claim” Ten asks for declaratory relief. Compl. ¶ 419. “Claim” Eleven asks for
                                  20
                                       injunctive relief. Compl. ¶ 428.
                                  21
                                              Claims Twelve through Sixteen are state law claims for violations of California
                                  22
                                       Penal Code § 496, elder financial abuse, intentional infliction of emotional distress, and
                                  23
                                       negligent infliction of emotional distress. Compl. ¶¶ 9-13.
                                  24
                                              Claims One through Ten are against all defendants. Claims Twelve through Sixteen
                                  25
                                       are against all defendants except the judges.
                                  26
                                       II.    IFP Application
                                  27
                                              An application to proceed in forma pauperis must include a showing that the
                                  28
                                                                                       3
                                          Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 4 of 10




                                  1    plaintiff is unable to pay the fees required to file an action in federal court. 28 U.S.C. §
                                  2    1915(a). The required affidavit must include a statement of the plaintiff’s assets to provide
                                  3    the Court with sufficient information to determine whether he is able to pay the fees. Id.
                                  4    The Court FINDS that Robert Lindow’s listed assets and declared income are insufficient
                                  5    for him to pay the filing fees. See Dkt. No. 2. Accordingly, the Court GRANTS Robert
                                  6    Lindow’s application for leave to proceed in forma pauperis.
                                  7    III.      Legal Standard
                                  8              When a plaintiff proceeds in forma pauperis, the court must screen the complaint
                                  9    and dismiss it if the complaint 1) is frivolous or malicious, 2) fails to state a claim upon
                                  10   which relief may be granted, or 3) seeks monetary relief from a defendant who is immune
                                  11   from such relief. 28 U.S.C. § 1915(e)(2)(B). To successfully state a claim, Rule 8(a)
                                       requires: 1) the grounds for the court’s jurisdiction; 2) a short and plain statement of the
Northern District of California




                                  12
 United States District Court




                                  13   claim; and 3) a demand for the relief sought. Fed. R. Civ. P. 8(a)(1)–(3).
                                  14             When dismissing a case for failure to state a claim, the Ninth Circuit has
                                  15   “repeatedly held that a district court should grant leave to amend even if no request to
                                  16   amend the pleading was made, unless it determines that the pleading could not possibly be
                                  17   cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.
                                  18   2000).
                                  19   IV.       DISCUSSION
                                  20             The Court has several concerns with Robert Lindow’s complaint.
                                  21          A. General Issues with the Complaint
                                  22             To begin, the Court notes that Robert Lindow’s summary of the state court
                                  23   proceedings are difficult to follow. The Court also notes that Robert Lindow’s claims and
                                  24   demands for relief are overly broad. Most claims ask the Court to enjoin all “defendants
                                  25   from enforcing orders, judgments . . . or from asserting any interest in the property in
                                  26   Aptos California.” Factually, the complaint lacks support to bring every claim against
                                  27   every defendant. For example, Claim Twelve (for “Breach of Fiduciary Duties as Land
                                  28   Contract Vendor”) is probably not applicable to defendant Weisman, the attorney of
                                                                                   4
                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 5 of 10




                                  1    defendant Monica Perkins, as Weisman has no fiduciary duty to Robert Lindow. In the
                                  2    amended complaint, Robert Lindow should specify which claims are against which
                                  3    defendant and allege facts that pertain to each defendant.
                                  4           The complaint is also peppered with inconsistencies. For example, under Claim
                                  5    Seven, Robert Lindow alleges that Rule 8.137(a) is unconstitutional but in his request for
                                  6    relief, he asks the Court to declare a different state law, Probate Code 850, to be
                                  7    unconstitutional. Compl. ¶¶ 346, 348. Under Claim Eight, Robert Lindow alleges the
                                  8    unconstitutional application of California Code of Civil Procedure § 1084-1097 by the
                                  9    Court of Appeal, but requests the Court to declare Santa Clara Superior Court, a
                                  10   completely different court’s application of the same code, to be unconstitutional. Compl.
                                  11   ¶¶ 371, 373 F. In the amended complaint, Robert Lindow should correct inconsistencies.
                                              There are also problems with the naming of defendants. First, the Court is unclear
Northern District of California




                                  12
 United States District Court




                                  13   as to why Hon. Ryan is a named defendant as there is no fact alleged against her;
                                  14   meanwhile, Hon. Pichon is repeatedly mentioned but is not named as a defendant. Second,
                                  15   some of the defendants may be named fictitiously. In a complaint, a plaintiff must identify
                                  16   the individuals against whom he seeks relief, and allege facts sufficient to support a cause
                                  17   of action against each named defendant. Fed. R. Civ. P. 8(a)(1)–(3). For example, to state
                                  18   a claim under § 1983, Plaintiff must demonstrate that each defendant personally
                                  19   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th
                                  20   Cir.2002). As a general rule, using fictitious names to identify defendants is disfavored.
                                  21   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Here, Robert Lindow has stated
                                  22   that he “is ignorant of the true names . . . of defendants . . . therefore sues these defendants
                                  23   by such fictitious names.” Compl. ¶ 29. However, he does not specify which names are
                                  24   fictitious, nor does he state the causes of action against each unnamed defendant. Robert
                                  25   Lindow should clarify in an amended pleading which names are fictitious and which
                                  26   claims he brings against whom. He should also only use fictitious names for defendants if
                                  27   he cannot learn their true identities without discovery. Gillespie, 629 F.2d at 642.
                                  28
                                                                                      5
                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 6 of 10




                                  1       B. Subject Matter Jurisdiction
                                  2           Under Article III of the U.S. Constitution, federal district courts only have “limited
                                  3    jurisdiction,” meaning they may only hear specific types of cases. Kokkonen v. Guardian
                                  4    Life Ins. Co. of America, 511 U.S. 375, 377 (1994). If the court may hear a certain type of
                                  5    case, it is said to have “subject matter jurisdiction” over that case. Without subject matter
                                  6    jurisdiction, the court lacks authority to hear the case. District courts may have original
                                  7    subject matter jurisdiction either through (1) diversity jurisdiction or (2) federal question
                                  8    jurisdiction. 28 U.S.C. § 1331, 1332.
                                  9           Federal courts are courts of limited jurisdiction. Diversity jurisdiction exists when
                                  10   the matter in controversy exceeds $75,000 and the action is between citizens of different
                                  11   states. 28 U.S.C. § 1332. Here, diversity jurisdiction does not apply because all parties
                                       appear to be domiciled in California. Compl. at 9. They are citizens of the same state,
Northern District of California




                                  12
 United States District Court




                                  13   thus not diverse parties.
                                  14          Federal question jurisdiction exists if the claims arise under federal law or the U.S.
                                  15   Constitution. 28 U.S.C. § 1331. However, district courts lack jurisdiction to review the
                                  16   final determinations of state court judicial proceedings. Rooker v. Fidelity Trust Co., 263
                                  17   U.S. 413 (1923); Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.
                                  18   2001); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                  19          The Rooker-Feldman doctrine forbids a losing party in state court from filing suit in
                                  20   federal district court complaining of an injury caused by a state court judgment, and
                                  21   seeking federal court review and rejection of that judgment. Bell v. City of Boise, 709 F.3d
                                  22   890, 897 (9th Cir. 2013). This doctrine applies even where the challenge to the state court
                                  23   decision involves federal constitutional issues. Worldwide Church of God v. McNair, 805
                                  24   F.2d 888, 891 (9th Cir. 1986). If the federal constitutional claims are “inextricably
                                  25   intertwined” with the state court’s judgment such that the adjudication of the federal
                                  26   claims would undercut the state ruling or require the district court to interpret the
                                  27   application of state laws or procedural rules, then the federal complaint must be dismissed
                                  28   for lack of subject matter jurisdiction. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.
                                                                                     6
                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 7 of 10




                                  1    2003); Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001).
                                  2           On top of original subject matter jurisdiction, district courts have supplemental
                                  3    jurisdiction over all other claims that form the same case or controversy. 28 U.S.C. §
                                  4    1367(a). However, if a federal court dismisses a plaintiff’s federal claims for lack of
                                  5    subject matter jurisdiction and there are remaining supplemental state law claims that have
                                  6    no underlying original jurisdiction, the district court must dismiss the state law claims
                                  7    without prejudice. Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d 802, 805 (9th
                                  8    Cir. 2001).
                                  9       C. Claims One Through Nine Do Not Establish Subject Matter Jurisdiction
                                  10          Federal district courts are empowered to exercise original, not appellate,
                                  11   jurisdiction. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84
                                       (2005). Lower federal courts also possess no power whatsoever to sit in direct review of
Northern District of California




                                  12
 United States District Court




                                  13   state court decisions. D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983).
                                  14          Robert Lindow alleges federal question jurisdiction by invoking 42 U.S.C. § 1983.
                                  15   Claims one through four challenge the constitutionality of the following state statutes:
                                  16   Probate Code 850, California Civil Procedure § 1161, California Rules of Court 8.137, and
                                  17   the California Code of Civil Procedure § 1084–§ 1097. Compl. ¶¶ 213, 235, 262, 272.
                                  18   Robert Lindow appears to take issue with state court proceedings, including case numbers
                                  19   17 CV 01497, 17 PR 180722, and H045566 in these claims. Claims five through nine
                                  20   reallege that the state courts’ application of the above state codes, code of civil procedure,
                                  21   state court rules violates the California Constitution.
                                  22          A § 1983 claim can assert a private right of action for violations of constitutional
                                  23   rights and thus give the Court federal question subject matter jurisdiction. However, all of
                                  24   Robert Lindow’s § 1983 claims center around whether the two state court judges’ actions
                                  25   and applications of California state laws are constitutional.
                                  26          As discussed earlier, under the Rooker-Feldman doctrine, if a plaintiff’s federal
                                  27   constitutional claims require the district court to interpret the application of state laws or
                                  28   procedural rules, then the federal complaint must be dismissed for lack of subject matter
                                                                                    7
                                            Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 8 of 10




                                  1    jurisdiction. Bianchi, 334 F.3d at 898. Here, Robert Lindow apparently requests that the
                                  2    Court review state court proceedings, interpret the application of state laws and procedural
                                  3    rules, stay the state court’s proceedings, and declare that state laws and procedural rules
                                  4    are unconstitutional and unenforceable. For example, Robert Lindow expressly requests
                                  5    “this court . . . declar[e] that Probate Code 850 is unconstitutional . . . .” Compl. ¶ 231 F.
                                  6    Plaintiff also “prays that [this] Court issue . . . Injunctive relief restraining defendants from
                                  7    enforcing any orders, judgments . . . .” Compl. ¶ 231 G. Robert Lindow is effectively
                                  8    inviting this Court to review those state court judgments, which it may not do.2
                                  9    Because this Court cannot be called to review the state court’s judgment or its application
                                  10   of state laws, it lacks subject matter jurisdiction to hear claims one through nine.
                                  11         D. Claims Ten and Eleven Are Not Claims
                                                Claims ten and eleven are merely prayers for relief and do not establish causes of
Northern District of California




                                  12
 United States District Court




                                  13   action on their own. One such prayer is for injunctive relief. Compl. ¶ 7. Robert Lindow
                                  14   should bear in mind that “[a] court of the United States may not grant an injunction to stay
                                  15   proceedings in a State court except as expressly authorized by Act of Congress, or where
                                  16   necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. §
                                  17   2283. Thus, these two claims, along with all the other claims with requests for injunctive
                                  18   relief related to state court proceedings, are without merit.
                                  19         E. Claims Twelve Through Sixteen Also Lack Supplemental Jurisdiction
                                  20            Claims twelve through sixteen pertain to state law. Because these claims invoke
                                  21   California state law, the only way the plaintiff could assert jurisdictional grounds is
                                  22   through supplemental jurisdiction.
                                  23            As discussed in Section A, usually a plaintiff’s state law claims may enjoy
                                  24   supplemental jurisdiction if they arise out of the same case or controversy as the federal
                                  25   law claims with original subject matter jurisdiction. See 28 U.S.C. § 1367(a). However,
                                  26   when a plaintiff’s federal claims are dismissed for lack of subject matter jurisdiction and
                                  27
                                       2
                                           Instead, Robert Lindow could bring his California constitutional challenges in state court.
                                  28
                                                                                       8
                                            Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 9 of 10




                                  1    the remaining claims are state law claims that have no underlying original jurisdiction,
                                  2    those state law claims lose the jurisdictional hook for supplemental jurisdiction under 28
                                  3    U.S.C. § 1367. See Herman Family Revocable Trust, 254 F.3d at 805 (“. . . supplemental
                                  4    jurisdiction may only be invoked when the district court has a hook of original jurisdiction
                                  5    on which to hang it.”).
                                  6             Here, because this Court lacks subject matter jurisdiction over claims one through
                                  7    nine, any state law claim that appends to the federal claims must be dismissed. As such,
                                  8    the Court does not analyze the allegations of claims twelve through sixteen further.3
                                  9          F. Judicial Immunity
                                  10            Robert Lindow names Hon. Burdick and Hon. Ryan, two state court judges, as
                                  11   defendants. California judges have absolute judicial immunity from suit when acting in a
                                       judicial capacity. See In re Castillo, 297 F.3d 940, 947 (9th Cir. 2002) (“judicial
Northern District of California




                                  12
 United States District Court




                                  13   immunity, a ‘sweeping form of immunity’ for acts performed by judges that relate to the
                                  14   ‘judicial process.’”); see also Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 923 (9th Cir.
                                  15   2004) (“Indeed, judicial immunity from § 1983 suits is ‘viewed as necessary to protect
                                  16   the judicial process.’”). Thus, defendants Hon. Ryan and Hon. Burdick are immune from
                                  17   suits arising out of their professional capacities as judges.
                                  18       V.   Conclusion
                                  19            The Court GRANTS Robert Lindow’s application for leave to proceed in forma
                                  20   pauperis.
                                  21            The Court FINDS that Robert Lindow’s complaint is insufficiently pled under 28
                                  22   U.S.C. § 1915 because it fails to establish the Court’s jurisdiction, fails to state a claim
                                  23   upon which relief may be granted under Rule 8(a), and runs into issues of judicial
                                  24
                                  25   3
                                         Robert Lindow’s claims may also be defeated by the respective statutes of limitations.
                                       For example, a constitutional claim under § 1983 must be filed within two years of when a
                                  26
                                       plaintiff knows or has reason to know of the asserted injury. Action Apartment Ass'n, Inc.
                                  27   v. Santa Monica Rent Control Bd., 509 F.3d 1020, 1026 (9th Cir. 2007). Here, it appears
                                       that Robert Lindow did not file his § 1983 claim in time. This screening order does not
                                  28   decide the statute of limitations and other possible defenses.
                                                                                      9
                                         Case 4:20-cv-03271-HSG Document 13 Filed 06/04/20 Page 10 of 10




                                  1    immunity. Amendment may be futile because of the foundational jurisdictional issues
                                  2    identified here; nevertheless, given that “[c]ourts have a duty to construe pro se pleadings
                                  3    liberally,” the Court GRANTS Robert Lindow LEAVE TO AMEND the complaint to cure
                                  4    these deficiencies. Barnhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003).
                                  5           Robert Lindow must consent or decline magistrate judge jurisdiction by June 17,
                                  6    2020. Dkt. No. 11. Robert Lindow may file an amended complaint by July 1, 2020.
                                  7    Failure to resolve the issues noted above by that deadline will result in the Court
                                  8    recommending dismissal of this case.
                                  9           The Court recommends that Robert Lindow consult its Federal Pro Se
                                  10   Program. The Program provides free information and limited-scope legal advice to self-
                                  11   represented litigants in federal civil cases. Information regarding the Program can be
                                       found at https://www.cand.uscourts.gov/pro-se-litigants/the-federal-pro-se-program-at-the-
Northern District of California




                                  12
 United States District Court




                                  13   san-jose-courthouse/. While the Program currently does not hold in-person appointments,
                                  14   it continues to assist self-represented litigants through telephone appointments, Monday to
                                  15   Thursday, 9:00 am–4:00 pm. Appointments may be scheduled by calling 408-297-1480.
                                  16          The Court also recommends that Robert Lindow sign up for electronic case filing, if
                                  17   he is able. Pro se litigants may sign up for e-filing via
                                  18   https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/setting-up-my-account/e-filing-self-
                                  19   registration-instructions-for-pro-se-litigants/.
                                  20
                                  21          IT IS SO ORDERED.
                                  22
                                  23   Dated: June 4, 2020                         _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  24                                                     United States Magistrate Judge
                                  25
                                  26
                                  27
                                  28
                                                                                      10
